In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-004 CV

____________________


MARCO D. CARNEVALE, Appellant


V.


ENDOVASC CORPORATION, Appellee




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause No. 03-04-02939-CV




MEMORANDUM OPINION (1)
	The appellant, Marco D. Carnevale, filed a motion to dismiss this accelerated
interlocutory appeal because the issues made the basis of this appeal have been mooted by
the dissolution of the temporary injunction.  The Court finds that the motion is voluntarily
made by the motion of the appellant prior to any decision of this Court and should be
granted.  Tex. R. App. P. 42.1(a)(1).
	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED without reference to the merits of the appeal.  Appellate costs are
assessed against the appellant.
										PER CURIAM
Opinion Delivered April 22, 2004 
Before Burgess, Gaultney and Hill (2), JJ.
1. Tex. R. App. P. 47.4.
2. The Honorable John Hill, sitting by assignment pursuant to Tex. Gov't Code
Ann. § 74.003(b) (Vernon 1998).